DETAILED ACTION

	Claim 24-39 are under consideration.  
	Claims 18-23 are withdrawn. 
	Claims 1-17 are canceled. New claims 24-39 are added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
 	
Claim Rejections - 35 USC § 102/103

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 24-27 and 34-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by, or in the alternative under pre-AIA  35 U.S.C. 103(a) over United States Patent No. 4,308,284 (NODA).  
Claim 24 recites a rice koji comprising Aspergillus oryzae CJ 1354 deposited under a deposition number of KCCM 11300P; wherein the rice koji is prepared by inoculating and culturing Aspergillus oryzae CJ 1354 deposited under the deposition number of KCCM 11300P in steamed rice;
wherein amylase activity of the rice koji is at least 15% higher than amylase activity of the rice koji prepared using any one of Aspergillus oryzae strains of CJ KY and CJ KG.


Claim 25 recites a koji comprising Aspergillus oryzae CJ 1354 deposited under a deposition number of KCCM 11300P;
wherein the rice koji is prepared by inoculating and culturing Aspergillus oryzae CJ 1354 deposited under a deposition number of KCCM 11300P in steamed rice;
wherein amylase activity of the rice koji is higher than 600 U/g when measured by using a reaction solution comprising | ml of a crude enzyme solution, 2 ml of 1% starch sugar and 2 ml of phosphate buffer (pH 5.2) reacted at 40°C for 30 minutes, wherein the crude enzyme solution is prepared by extracting the rice koji in 2% NaCl aqueous solution at 30°C for 1 hour and filtering an obtained extract and diluting it 100-fold.

Claim 26 recites that the protease activity of the rice koji is higher than 65 U/g when measured by using a reaction solution comprising 0.5 ml of a crude enzyme solution, 1.5 ml of 2% milk casein and 1 ml of Mellvaine buffer (pH 6.0)

Claim 27 recites a rice koji comprising Aspergillus oryzae CJ 1354 deposited under a deposition number of KCCM 11300P;
wherein the rice koji is prepared by inoculating and culturing Aspergillus oryzae CJ 1354 deposited under deposition number of KCCM 11300P in steamed rice;
a) wherein amylase activity of the rice koji is higher than 300 U/g when the rice koji is prepared by soaking rice in water, treating the soaked rice with high-pressure steam (2.0 kgf/cm’) and steaming with saturated steam (1.0 kgf/cm”), and then inoculating Aspergillus oryzae CJ 1354 into the steamed rice and fermenting it; or

b) protease activity of the rice koji is higher than 50 U/g when the rice koji is prepared by soaking rice in water, treating the soaked rice with high-pressure steam (2.0 kgf/cm’) and steaming with saturated steam (1.0 kgf/cm”), and then inoculating Aspergillus oryzae CJ 1354 into the steamed rice and fermenting it; or
c) both a) and b).

As to claims 24-27, NODA teaches koji prepared with aspergillus oryzae (col. 3, lines 60-65).  The koji substrate can be rice and steamed (col. 3, lines 15-35 and 40-45).  NODA is silent as to using a strain with the claimed properties.  However, NODA teaches at col. 5, lines 35-48 and col. 7, lines 35-41 that the amount and activity of protease and amylase are important to produce large amounts of useful components such as sugars, alcohols and organic acids and are organoleptically excellent.  Given NODA also uses a strain with enhanced amylase and protease activity, it is the Examiner’s position that NODA inherently uses the same strain and produces the same koji. There is certainly no evidence to the contrary that the rice koji and strain are different.
Alternatively, it would have been obvious to produce the claimed koji with the claimed strain.  NODA teaches koji prepared with aspergillus oryzae (col. 3, lines 60-65).  The koji substrate can be rice and steamed (col. 3, lines 15-35 and 40-45).  NODA is silent as to using a strain with the claimed properties.  However, NODA teaches at col. 5, lines 35-48 and col. 7, lines 35-41 that the amount and activity of protease and amylase are important to produce large amounts of useful components such as sugars, alcohols and organic acids and are organoleptically excellent.  Thus, it would have been obvious to produce a rice koji with a strain with increased amylase and protease activity. 
As to the parameters, applicant has created/chosen their own parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 34 recites a rice hot pepper paste comprising the rice koji of claim 24, wherein one or more phenol compounds selected from 2-methoxy phenol or phenol is(are) not detected.
Claim 35 recites a rice hot pepper paste comprising the rice koji of claim 25, wherein one or more phenol compounds selected from 2-methoxy phenol or phenol is(are) not detected.
Claim 36 recites a rice hot pepper paste comprising the rice koji of claim 27, wherein one or more phenol compounds selected from 2-methoxy phenol or phenol is(are) not detected.
Claim 37 recites a rice hot pepper paste comprising the rice koji of claim 24, wherein the Aspergillus oryzae CJ 1354 produces no toxin and causes no allergy.
Claim 38 recites a rice hot pepper paste comprising the rice koji of claim 25, wherein the Aspergillus oryzae CJ 1354 produces no toxin and causes no allergy.
Claim 39 recites a rice hot pepper paste comprising the rice koji of claim 27, wherein the Aspergillus oryzae CJ 1354 produces no toxin and causes no allergy.
NODA provides not indication that a toxic or allergic reaction results. It is a food product designed for consumption. There is no indication that 2-methoxy phenol or phenol is(are) not detected


	Claims 28-33  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NODA as applied to claims  24-27 and 34-39 above, and further in view of United States Patent Application Publication No. 2004/0126458 (LEE).
Claim 28 recites that the rice hot pepper paste comprising the koji of claim 24, hot pepper powder, edible alcohol and rice.
Claim 29 recites that the rice hot pepper paste comprising the koji of claim 25, hot pepper powder, edible alcohol and rice.
Claim 30 recites that the rice hot pepper paste comprising the koji of claim 27,  hot pepper powder, edible alcohol and rice.
As to claims 28-30, the koji substrate can be rice and steamed (col. 3, lines 15-35 and 40-45).  NODA also teaches at col. 5, lines 35-48 and col. 7, lines 35-41 that the amount and activity of protease and amylase are important to produce large amounts of useful components such as sugars, alcohols and organic acids and are organoleptically excellent.  Thus, it would have been obvious to select strains with increased amylase activities to enhance the organoleptic properties of the koji.
NODA is silent as to hot pepper paste powder
LEE teaches that hot pepper powders can be added and in amounts that allow for the level of heat to be varied [0032].
Thus, it would have been obvious to add hot pepper paste with the KOJI of NODA, as this allows one to vary the amount of heat in the product. 

Claim 31 recites that the rice hot pepper paste comprises steamed rice.
Claim 32 recites that the rice hot pepper paste comprises steamed rice.
Claim 33 recites that the rice hot pepper paste comprises steamed rice.
As to claims 31-33, NODA teaches that the koji substrate can be rice and steamed (col. 3, lines 15-35 and 40-45).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ORLANDO can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799